Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on January 24, 2022, in which claims 1-20 were presented for examination, of which claims 1 and 20 were amended, are being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed on January 24, 2022 have been fully considered but they are not persuasive. 
Applicants 1st Argument: The Office action rejected claims 1-6, 8, 9, 16 and 18 as being anticipated by Woodyard. Applicant respectfully traverses these rejections with argument and amendment. For anticipation, the reference must enabling describe each and every limitation. C.R. Bard, Inc. v. M3 Systems, Inc., 157 F.3d 1340, 1349 (Fed. Cir. 1998); Celeritas Techs. Ltd. v. Rockwell Intl. Corp., 150 F.3d 1354, 1360 (Fed. Cir. 1998); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1374 (Fed. Cir. 2001) (quoting In re Donohue, 766 F.2d 531, In addition to Applicant's submissions of record, Applicant submits that Woodyard does not describe - nor does any of the cited art teach whether alone or in combination with Woodyard so as to modify Woodyard - at least Applicant's amended limitation stating, "a fixed ring in direct contact with a seam of where the front side meets the first side so as to provide a least a portion of the fixed ring with only a singular location whether the article is in use or not in use." As shown in Applicant's Figure 1, ring 44 is in direct contact with the claimed seam whether the claimed article is in use or not in use, e.g., worn or not worn. Clearly, this is not the case with Woodyard as page 3 of the Office action admits at least implicitly and, for example, as its ring 34 at its Figure 2 shows; that is, its ring 34 is not fixed in only a singular location whether the article is in use or not in use, and, instead, is movable. As a result, since all rejections are based on Woodyard describing Applicant's claim 1, then all claims are allowable because all other claims depend from claim 1. In re Fine, 837 F.2d 1071, 1076 (Fed. Cir. 1988) (if independent claim is allowable, then so are the dependent claims). Accordingly, Applicant respectfully requests withdrawal of the rejections and allowance of the application. 

Examiners Response: Examiner respectfully disagrees. The combination of Woodyard (US Patent 6,035,440) in view of DeLuccia (US Patent 11,185,051) disclose the amended limitations, as explained below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Woodyard (US Patent 6,035,440) in view of DeLuccia (US Patent 11,185,051).
Regarding Claim 1, Woodyard discloses an article of clothing comprising:
a front side (element 12, Annotated Fig. 2), a back side (Annotated Fig. 4), a first side (e.g. garment inner lining) (Col. 2 Ln. 47-51, Annotated Fig. 2) between the front side and the back side (Annotated Fig. 2), and a second side (e.g. garment inner lining) (Col. 2 Ln. 47-51, Annotated Fig. 2) between the front side and the back side that is opposite from the first side (Annotated Fig. 2, Col. 2 Ln. 46-51);
a flexible webbing (element 7,16, 28,13, Annotated Fig. 1,2,4) that traverses a semi- circumferential path on the article (Annotated Fig. 1,2,4), wherein the semi-circumferential path (Annotated Fig. 4) extends at least: from a first, visible point (Annotated Fig. 2) to where the front side meets the first side (Annotated Fig. 2); to in between an external surface (Annotated Fig. 2, 4) of the back side attached to an inner surface (Annotated Fig. 2) of the back side (Annotated Fig. 4); and to a second visible 
a fixed ring (Annotated Fig. 2, Col. 3 Ln. 4-7) where the front side meets the first side (annotated Fig. 2 and 4).
whereby the article provides hands-free stability (i.e. anchoring the wearer) to a wearer when a pulling object is attached to the flexible webbing (Col. 2 Ln. 42-44). 

    PNG
    media_image1.png
    663
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    715
    735
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    634
    631
    media_image3.png
    Greyscale

Annotated Fig. 4
Woodyard discloses the flexible webbing is stitched to the garment (Col. 2, lines: 37-41 )
Woodyard does not disclose a fixed ring in direct contact with a seam of so as to provide a least a portion of the fixed ring with only a singular location whether the article is in use or not in use.
However, DeLuccia et al. “DeLuccia”  teaches yet another clothing belt, wherein DeLuccia teaches a fixed ring (106, Fig. 1) in direct contact with a seam (Col. 4, lines: 54-56) of so as to provide a least a portion of the fixed ring with only a singular location whether the article is in use or not in use (“so as…use” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article of clothing as disclosed by Woodyard, by incorporating the fixed ring in direct contact with a seam as taught by DeLuccia, in order to prevent the ring from getting caught onto objects at a distance.
Regarding Claim 2, Woodyard in view of DeLuccia disclose a movable ring (Annotated Fig. 1,2 of Woodyard) on the flexible webbing between the first visible point (Annotated Fig. 1,2) and a first side point (Annotated Fig. 2,4), which is located where the first side meets the back side (Annotated Fig. 2,4).
Regarding claim 3, Woodyard in view of DeLuccia disclose (i) a first back opening (Annotated Fig. 2 of Woodyard), which is located at where the first side meets the back side (Annotated Fig. 2); and (ii) a Page 10 of 18second back opening (Annotated Fig. 2), which is located at where the second side meets the back side (Annotated Fig. 2).  

Regarding claim 4, Woodyard in view of DeLuccia disclose a portion of the flexible webbing extends through a first front opening (Annotated Fig. 2) to be underneath the front side (Annotated Fig. 2) and is joined to the first side (Col. 2, Ln. 46-51), and, thereby, fixes the fixed ring into place (Annotated Fig. 2, 3).  

Regarding claim 5, Woodyard in view of DeLuccia disclose (i) a first portion of the flexible webbing extends through a second front opening to be underneath the second side (Annotated Fig. 2, Col. 2 Ln. 46-51), wherein at least one more fixed ring is located (Annotated Fig. 2, 4, Col. 3 Ln. 4-7) where the back side meets the first side (Annotated Fig. 2), (ii) wherein a second portion of the flexible webbing (Annotated Fig. 2) extends through a first back opening (Annotated Fig. 2) located where the first side meets the back side (Annotated Fig. 2, 3); wherein at least one more fixed ring is located (Annotated Fig. 2, 4, Col. 3 Ln. 4-7) where the back side meets the second side (Annotated Fig. 2, 3), and wherein a third portion of the flexible webbing extends through a second back opening located where the second side meets the back side (Annotated Fig. 2).

Regarding claim 6, Woodyard in view of DeLuccia disclose the flexible webbing comprises more than one piece of the flexible webbing joined together (Annotated Fig. 1).  

Regarding Claim 7, Woodyard in view of DeLuccia disclose the invention substantially as claimed above.
They do not explicitly disclose wherein the flexible webbing comprises a first piece of the flexible webbing located between the external layer of the back side and the inner layer of the back side, wherein a first end of the first piece is joined to the inner 
However, Woodyard does disclose integral flexible webbing sewn to the inside of the article (Annotated Fig. 1, Col. 2 Ln. 46-51) and said article is adapted to have a first end of the first piece is joined to the inner layer where the back side meets the first side (i.e. between the outer fabric and inner lining, Annotated Fig. 1,2), and a second end of the first piece is joined to the inner layer where the back side meets the second side (i.e. between the outer fabric and inner lining, Annotated Fig. 1,2) for the purpose of having the flexible webbing on the inside of the article so the flexible webbing is not seen on the outside of the article (Col. 2 Ln. 46-56).
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Woodyard in view of DeLuccia to have the flexible webbing sewn to the inside of the article between the outer fabric and inner lining so the so the flexible webbing is not seen on the outside of the article.
Regarding Claim 8, Woodyard in view of DeLuccia disclose the flexible webbing comprises a second piece (Annotated Fig. 1 of Woodyard) of the flexible webbing located between the first visible point where the front side meets the first side (Annotated Fig. 1,2) and proximate to or at where the back side meets the first side (Annotated Fig. 1,2), wherein a first end of the second piece is joined to a portion of the flexible webbing (Annotated Fig. 1,2) that extends through a first front opening to be 
Regarding Claim 9, Woodyard in view of DeLuccia disclose the flexible webbing comprises a third piece of the flexible webbing (Annotated Fig. 1,2 of Woodyard) located between the second visible point where the front side meets the second side (Annotated Fig. 1,2) and proximate to or at where the back side meets the second side (Annotated Fig. 1,2), wherein a first end of the third piece is joined to a portion of the flexible webbing (Annotated Fig. 1,2) that extends through a second front opening to be underneath the front side (Annotated Fig. 1,2), and a second end of the third piece is joined to the second end of the first piece (Annotated Fig. 1,2).
Regarding Claim 10, Woodyard in view of DeLuccia disclose the invention substantially as claimed above.
They do not explicitly disclose wherein the first piece is joined to back side by two box stitches, wherein one of said box stitch is located where the back side meets the first side, and the other of said box stitch is where the back side meets the second side.
However, Woodyard does disclose flexible webbing having box stitches (Annotated Fig. 1, 2) and the flexible webbing being between the outer fabric and the inner lining so the article can be used in non-safety situations without the flexible webbing being seen while also having the flexible webbing be sturdy enough to withstand forces such as repelling and towing (Col. 2 Ln. 63-68, Col. 3 Ln. 1-15).

Regarding claim 16, Woodyard in view of DeLuccia disclose the article is a vest (Abstract, Claim 1 of Woodyard).
Regarding Claim 18, Woodyard in view of DeLuccia disclose the article is for clothing worn on a torso (Col. 2 Ln. 51-53 of Woodyard).
Regarding claim 19, Woodyard in view of DeLuccia disclose at least one movable ring (Annotated Fig. 1,2 of Woodyard) on the flexible webbing between the second visible point (Annotated Fig. 1,2) and a second side point (Annotated Fig. 1,2) which is located at where the second side meets the back side (Annotated Fig. 2,4).

Claims 11-15 are rejected as being unpatentable under 35 USC § 103 as being obvious over Woodyard in view DeLuccia, further in view of Shadid (US PG Pub.  20170156414), hereinafter Shadid.
Regarding claim 11, Woodyard in view of DeLuccia disclose all of the claimed limitations in Claim 1.
They do disclose pockets (Abstract, Claim 1 of Woodyard) but does not explicitly disclose wherein the article further comprises one or more pockets located inside and/or outside of the article of clothing as traditionally known in the art.
However, Shadid teaches another article of clothing comprising one or more pockets located inside and/or outside of the article (Annotated Shadid Fig. 1,4) for the purpose of carrying dog accessories, waste bags, etc. (Shadid [Para. 0005]).
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Woodyard in view of DeLuccia with the pocket of Shadid for the purpose of carrying dog accessories, waste bags, etc. Furthermore, it is within the general skill of a worker in the art to add pockets to an article of clothing on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

    PNG
    media_image4.png
    615
    620
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    512
    633
    media_image5.png
    Greyscale

Regarding claim 12, Woodyard in view of DeLuccia disclose all of the claimed limitations in Claim 1. 
They do not explicitly disclose wherein the article of clothing further comprises a zipper that at least partially opens and closes. 
However, Shadid teaches an article of clothing comprising a zipper (Annotated Shadid Fig. 1,4) that opens and closes to prevent wind and moisture from penetrating the article of clothing (Shadid [Para. 0014)).
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Woodyard in view of DeLuccia with the zipper of Shadid to prevent wind and moisture from penetrating the 
Regarding Claim 13, Woodyard in view of DeLuccia disclose all of the claimed limitations in Claim 12.
They do not explicitly disclose wherein the article of clothing further comprises a zipper wherein the zipper opens to bifurcate the front side.
However, Shadid teaches wherein the article of clothing further comprises a zipper wherein the zipper opens to bifurcate the front side (Annotated Shadid Fig. 1,4) for the purpose of separating the edges of the right and left panels (Shadid [Para. 0014]) so the wearer can wear the article of clothing.
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Woodyard in view of DeLuccia with the zipper of Shadid wherein the zipper opens to bifurcate the front side for the purpose of separating the edges of the right and left panels.
Regarding Claim 14, Woodyard in view of DeLuccia disclose all of the claimed limitations in Claim 1.
They do not explicitly disclose wherein the article of clothing further comprises sleeves.

As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Woodyard in view of DeLuccia with the sleeves of Shadid so the wearer can utilize the article of clothing for mildly cool weather. Furthermore, it is within the general skill of a worker in the art to add sleeves to an article of clothing on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Regarding Claim 15, Woodyard in view of DeLuccia disclose all of the claimed limitations in Claim 1.
They do not explicitly disclose wherein the article of clothing further comprises loops.
However, Shadid teaches an article of clothing with loops (Annotated Shadid Fig. 1, 4) to position a belt through and to attach rings (i.e. carabiners) for the purpose of giving the user hands-free movement and to carry additional equipment (Shadid [Para. 0019)).
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Woodyard in view of DeLuccia with the loops of Shadid to use with a belt or to use in a hands-free fashion.



Claim 17 is rejected as being unpatentable under 35 USC § 103 as being obvious over Woodyard in view of DeLuccia, further in view of Grilliot (US 5136724 A), hereinafter Grilliot.
Regarding Claim 17, Woodyard in view of DeLuccia disclose all of the claimed limitations in Claim 1.
Woodyard does not explicitly disclose wherein the article of clothing is a pair of pants.
However, Grilliot teaches the article of clothing is a pair of pants (Annotated Grilliot Fig. 2) for the purpose of having sturdy flexible webbing in a pants configuration where the flexible webbing is not seen on the outside of the article of clothing (Col. 4 Ln. 45-50).
As such, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the article of Woodyard in view of DeLuccia with the pants of Grilliot for the purpose of having pants with safety features unseen on the outside of garment and for aesthetic preference.

    PNG
    media_image6.png
    589
    634
    media_image6.png
    Greyscale
 

Claim 20 is rejected as being unpatentable under 35 USC § 103 as being obvious over Woodyard in view of DeLuccia, further in view of Allen (US 7047567), hereinafter Allen.
Regarding claim 20, Woodyard in view of DeLuccia disclose all of the claimed limitations in Claim 1.
Woodyard does not explicitly disclose wherein the fixed ring is D-shaped.
However, Allen teaches yet another article with webbings, wherein Allen teaches at least one fixed ring is D-shaped (56b, Fig. 1).



Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DAKOTA MARIN/Examiner, Art Unit 3732  

/KHALED ANNIS/Primary Examiner, Art Unit 3732